Citation Nr: 1242886	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-38 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1976 to February 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Board remanded these claims for additional development.  That development having been completed, the claims are now ready for appellate review.


FINDINGS OF FACT

1.  The Veteran's headaches are not causally or etiologically related to service.

2.  The Veteran's neck disorder is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Service connection for headaches is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  Service connection for a neck disorder is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in January 2008 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of this claim, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content. 

To fulfill Dingess requirements, in January 2008, the regional office provided the Veteran with notice as to what type of information and evidence was needed to establish a disability rating and the possible effective date of the benefits.  The regional office successfully completed the notice requirements with respect to the issue on appeal. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, private treatment records, and VA medical opinions and examinations pertinent to the issue on appeal.  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination. 

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection Claims

The Veteran is seeking entitlement to service connection for headaches and a neck disorder.

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Entitlement to Service Connection for Headaches

The Veteran is seeking entitlement to service connection for headaches.  He asserts his headaches are the result of his time in service, to include his time as a parachute jumper.

The Veteran's service personnel records indicate he earned a Parachute Badge during service.  His service treatment records were also reviewed.  The Veteran's entrance examination from June 1975 did not note any headaches.  In March 1977, it was noted that the Veteran was a paratrooper and had been in a motor vehicle accident where he suffered a kidney contusion and a headache.  An examination in December 1978 did not note any headaches.  Similarly, the Veteran's discharge examination from October 1979 did not note any headaches.  

Post-service records were reviewed.  A March 1980 VA examination for an unrelated condition noted that the Veteran stated he was injured in a parachute jump while stationed with the 82nd Airborne Division.  In February 2001, private medical records indicated the Veteran complained of occipital headaches and that he suffered from headache pain.  In October 2007, a VA outpatient record noted that the Veteran had a parachute injury while in the military and that he reported terrible headaches as a result of his injury.  He also stated that he lost consciousness in 1979 after a jump.

The Veteran was afforded a VA examination in June 2008.  It was noted that the Veteran's wife helped with the Veteran's history, due to his cognitive dysfunction.  It was reported that the Veteran developed headaches a number of years after discharge and that he felt they were related to his neck problems.  After an examination, the Veteran was diagnosed with cervicognic headaches.  The examiner opined that it is less likely as not that his headaches are caused by or a result of his motor vehicle accident or other active duty.  The examiner stated that based on the review of medical records, medical literature, and clinical experience, there is nothing during service or in the many years following duty to suggest a chronic headache condition of any type.  

In February 2012, the Board requested an addendum opinion, as the June 2008 VA examiner did not discuss whether the Veteran's headaches were due to parachute jumping.  An addendum opinion was obtained in April 2012.  The examiner opined that the Veteran's headaches are not caused by, a result of, or aggravated by any incident of the Veteran's military service, to include parachute jumps, regardless of whether any injury was document during service.  The examiner stated that there would be no delay in development of headaches after traumatic injuries and since there is no evidence of a chronic headache disorder for many years following service, chronicity cannot be established and a nexus cannot be made.

Additionally, if the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Board notes that to establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran's lay statements in support of his claim have been considered.  The Veteran has reported that he experienced headaches during and after service.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau, 492 F.3d 1372.  

However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the competent and uncontroverted medical opinion of record, in the form of the VA examination report cited above, states the Veteran does not have a current headache disorder that is etiologically related to his time in service. 
 
Additionally, while the Veteran has submitted lay evidence of a continuity of symptomatology, the Board finds that the evidence is not as probative as the medical opinions received in June 2008 and April 2012.  As noted above, after extensive review of the claims file, the VA examiners opined that the Veteran's headache disorder is not causally or etiologically related to his time in service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In sum, the Veteran has shown he has a diagnosis of a headache disorder; accordingly, the first element of service connection is shown.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the medical opinion of record disproves a medical nexus between his time in service (including parachute jumps and a motor vehicle accident) and his current diagnosis, the Board finds that the evidence is against a grant of service connection.

As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 54.  Accordingly, the appeal is denied.

B.  Entitlement to Service Connection for a Neck Disorder

The Veteran is seeking entitlement to service connection for a neck disorder.  He asserts his neck disorder is the result of his time in service, to include his time as a parachute jumper.

As stated previously, the Veteran's service personnel records indicate he earned a Parachute Badge during service.  His service treatment records were also reviewed.  The Veteran's entrance examination from June 1975 did not note any neck disorders.  In March 1977, it was noted that the Veteran was a paratrooper and had been in a motor vehicle accident where he suffered a kidney contusion and a headache.  An examination in December 1978 did not note any neck disorders.  Similarly, the Veteran's discharge examination from October 1979 did not note any neck disorders.  

Post-service records were reviewed.  A March 1980 VA examination for an unrelated condition noted that the Veteran stated he was injured in a parachute jump while stationed with the 82nd Airborne Division.  A private record from February 2001 indicated that the Veteran has had cervical disk disease for several years and that a magnetic resonance image (MRI) from two years ago demonstrated two cervical disk herniations, at which time he declined surgery.  The Veteran complained of current neck pain and reported that he was taking medication for his pain.  It was noted that a recent MRI demonstrated multilevel spondylosis with significant spinal cord compression at C4-5, C5-6, C7-T1, and C6-7.  Surgery for his cervical spine was scheduled.  In February 2001, the Veteran underwent cervical diskectomies with allograft fusion and anterior cervical plating.  An x-ray from March 2004 demonstrated anterior cervical fusion and degenerative changes below the fusion level at C7-T1.  In October 2007, a VA outpatient record noted that the Veteran had reported parachute related neck injuries.  Again in October 2007, the reported he had a parachute injury while in the military resulting in a neck injury for which he underwent surgery.  

The Veteran was afforded a VA examination in April 2012.  The Veteran's wife gave an account of medical history because the Veteran has significant dementia.  She reported that since marrying him in 1995, he has had neck pain.  It was reported he had a cervical diskectomy and fusion in 2000, which did not help his pain.  His neck has worsened over time, with less movement due to pain and stiffness.  After examination, the Veteran was diagnosed with degenerative disc disease of the cervical spine status post cervical diskectomy and fusion (3 levels).  The examiner opined that the Veteran's cervical spine condition is less likely as not caused by or a result of his active duty, including his parachute jumps.  The examiner explained that based on review of the medical records, medical literal and clinical experience, there is absolutely no evidence of neck problems during service or for several years following separation.  Therefore, the examiner stated that no evidence of a chronic neck problem can be established with any certainty from service and a nexus cannot be made.

The Veteran's lay statements in support of his claim have been considered.  The Veteran has reported that he experienced neck pain during and after service.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau, 492 F. 3d 1372.  

However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the competent and uncontroverted medical opinion of record, in the form of the VA examination report cited above, states the Veteran does not have a current neck disorder that is etiologically related to his time in service. 
 
Additionally, while the Veteran has submitted lay evidence of a continuity of symptomatology, the Board finds that the evidence is not as probative as the medical opinion received in April 2012.  As noted above, after extensive review of the claims file, the VA examiner opined that the Veteran's neck disorder is not causally or etiologically related to his time in service.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In sum, the Veteran has shown he has a diagnosis of a neck disorder; accordingly, the first element of service connection is shown.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the medical opinion of record disproves a medical nexus between his time in service (including parachute jumps and a motor vehicle accident) and his current diagnosis, the Board finds that the evidence is against a grant of service connection.

As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 54.  Accordingly, the appeal is denied.


ORDER

Service connection for headaches is denied.

Service connection for a neck disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


